DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 1-20 are currently pending in the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/05/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lind (US 20140299404 A1) in view of Borroni (US 20120240486 A1).

Regarding claim 1:
Lind discloses an automotive HVAC system (see HVAC system of Fig. 2A-D and para [0002]) [Note: The HVAC being provided specifically for an automotive is considered an intended use limitation. See Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQe2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation")], comprising: 
an HVAC module #210 having a passage wall (see Fig. 2C of Lind Reproduced and Annotated below) providing a passageway #280 configured to facilitate pressurized air flow therein ([0043]), the passage wall having an opening therethrough (see Fig. 2C of Lind below), wherein the passage wall and a back wall (see Fig. 2C below) spaced from the passage wall define a cavity #220 therebetween, the cavity being located outside the passageway (the cavity #220 is outside the passage way by virtue of being separated from the passage way by element #260); 
a micro perforated panel (MPP) #217 covering the opening and separating the passageway from the cavity #220 (see at least [0033]), the MPP having a first side facing the passageway and a second side facing the cavity (Fig. 2A-D).


    PNG
    media_image1.png
    574
    1220
    media_image1.png
    Greyscale

Fig. 2C of Lind Reproduced and Annotated

To the extent that the applicant argues that the panel of Lind is not a micro perforated panel, Lind clearly teaches that the openings of the panel #217 is variable ([0048]). Thus, the size of the openings in the panel #217 is recognized as a result effective variable that can be optimized by routine experimentation. Nonetheless, it has been held that only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. See MPEP 2144.05-II, In re Williams, 36 F.2d 436, 438 (CCPA 1929).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Lind with the panel being a micro perforated panel.

One of ordinary skills would have recognized that doing so would have optimized acoustic energy dispersion so as to effectively reduce noise produced by the system (see Lind, [0046] & [0048]).

Note: the panel of Lind is herein afterwards referred to as a MPP.

Lind does not disclose a non-perforated film covering the first side of the MPP.

In the same field of endeavor, Borroni teaches a non-perforated film #3 covering a perforated panel #5, on the side of which air flows, for purpose of sound insulation (see at least Fig. 2, [0041]).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Lind with a non-perforated film covering the first side of the MPP; in a similar manner as taught by Borroni.

One of ordinary skills would have recognized that doing so would have provided a system that absorbs sound wave energy across a broad range of frequencies as suggested by Borroni ([0008]); thereby, improving the serviceability of the system.

Regarding claim 2:
Lind as modified discloses all the limitations.
Borroni further discloses wherein the non-perforated film is acoustically transparent and air impermeable ([0041]).

Regarding claim 4:
Lind as modified discloses all the limitations, except for wherein the MPP is fixed within the opening of the passage wall.

Nonetheless, providing the MPP fixed within the opening of the passage wall is recognized as a simple matter of rearrangement of parts. it has been held that where the only difference between the prior art and the claims is a recitation of relative positioning and a device having the claimed relative position would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. See MPEP 2144.04- In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Lind as modified with the MPP is fixed within the opening of the passage wall; by reaarangement of part; i.e. providing an end of the MPP in the opening.

One of ordinary skills would have recognized that doing so would have facilitated assembly of the MPP onto the passage wall. Another benefit is reducing the overall length of the HVAC system.

Regarding claim 5:
Lind as modified discloses all the limitations.
Lind further disclose wherein the back wall is a surface of the HVAC module.

Regarding claim 6:
Lind as modified discloses all the limitations.
The limitation “wherein the back wall is a surface of a dashboard panel” constitutes an intended use limitation that does not further limit the structure of the claimed invention. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114-II - Ex parte Masham, 2 USPQ2d 1647 (1987)).


Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lind (US 20140299404 A1) in view of Borroni (US 20120240486 A1); and further in view of Colon (US 20110232701 A1).

Regaring claim 3:
Lind as modified discloses all the limitations, except for wherein the non-perforated film is biaxially-oriented polyethylene terephthalate (boPET).

However, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). Further, Colon teaches that biaxially-oriented polyethylene terephthalate (boPET) is known for noise insulation ([0041]).

Accordingly, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Lind as modified with a non-perforated film being biaxially-oriented polyethylene terephthalate (boPET) as taught by Colon

One of ordinary skills would have recognized that doing so would have improved the noise attenuation characteristic of the system as suggested by Colon (see at least [0041], [0044]). Another benefit of providing the material above for the non-perforated film is the provision protection and structural stability as suggested by Colon ([0050]).

Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lind (US 20140299404 A1) in view of Borroni (US 20120240486 A1); and further in view of Sanders (US 3033307 A).
 
Regarding claims 7-8:
Lind as modified discloses all the limitations, except for wherein the cavity includes a plurality of chambers therein, each chamber separated from an adjacent chamber by a respective partition; wherein the chambers are sized differently compared to one another.

Sanders teaches wherein a side of a perforated panel for sound damping faces a cavity, wherein the cavity includes a plurality of chambers therein, each chamber separated from an adjacent chamber by a respective partition #39 and #40; wherein the chambers are sized differently compared to one another (see at least Fig. 2: the cavity comprises partitions #39 and #40 that divide the cavity in unequal chambers).

Accordingly, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Lind as modified with the claimed arrangement above as taught by Sanders.

One of ordinary skills would have recognized that doing so would have provided support to MMP so as to improve the structural integrity of the system.

Regarding claims 9-20:
The subject matter claimed here is substantially similar to those found in claims 1-8. Thus, for sake of simplicity, conciseness, and brevity, please refer to the rejection of claims 1-8 above for the rejection of claims 9-20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Hickey (US 20190003737 A1) teaches an HVAC unit with a perforated plate within an opening for noise attenuation.

Kobayashi (US 8474574 B1) teaches an air impermeable membrane covering cavities for sound reduction.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIONEL NOUKETCHA/Examiner, Art Unit 3763